DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. US Pub 22019/0086059 in view of Wang US Pub 2021/0083210.
Regarding claim 1, 
Hirakata teaches A flexible display screen support structure (Fig 1-2) for supporting a flexible display screen (element 11), comprising: 
two bending blocks (two of the element 15b); and 
a support sheet (element 13b disposed on the bending blocks 15b; paragraph 95 material being plastic, rubber, silicon rubber ) disposed on the two bending blocks.

Wang in similar field of a flexible display screen support structure (figure 3-5) teaches a support sheet (element 1, figure 5 shows the details), wherein the supporting sheet comprising a soft material layer (element 11/12, which is described in paragraph 45 to be flexible material with bending recovery capability) and a hard material layer (element 15, metal, paragraph 44), and the soft material layer completely covering the hard material layer (as seen in figure 5, similar to element 20 of present application), wherein the flexible display screen is disposed on the support sheet (figure 3, and 5); wherein the support sheet comprises a bending region (figure 3 and 5, where the bending region and two bending regions are illustrated in figure 3) and two non-bending regions, the hard material layer is a continuous wave-like structure (figure 5, where element 15 is provided in a continuous wave like structure ), and comprises a plurality of convex portions and a plurality of concave portions (as seen in figure 5, plurality of convex and concave portions), each of the convex portions and each of the concave portions are disposed staggered (figure 5, similar to figure 2-3 of present application).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the support sheet of Hirakata 
Regarding claim 2, Hirakata as modified by Wang teaches, 
wherein the two non-bending regions are disposed on two sides of the bending region (figure 1b, the bending region indicated where element 13a is indicated such that the two non-bending regions are on the two opposite sides (left and right sides)) , and the two bending blocks are respectively disposed below the two non-bending regions (figure 1 and 2 of Hirakata as modified teaches the bending blocks disposed below the two non-bending regions).
Regarding claim 3, Hirakata as modified by Wang teaches, 
wherein the support sheet further (figure 2 of Hirakata such that the support sheet is the modified support sheet as taught in claim 1, the support sheet's top that is adjacent to element 11 is the supporting surface and the bottom adjacent to 15b is the connecting surface) includes a supporting surface and a connecting surface, the flexible display screen is disposed on the supporting surface (figure 1-2, Hirakata as modified by Wang), and the connecting surface is connected to the bending block (figure 1-2, Hirakata as modified by Wang).
Regarding claim 4, Hirakata as modified by Wang teaches, 

Regarding claim 6, 
Hirakata as modified by Wang teaches thickness of the support sheet is some value. 
Hirakata as modified by Wang does not teach the specific thickness of less than 2mm. However, Wang teaches the flexible element 1 is 50 to 3000 micron. 
However, according to MPEP§2144.04(IV)(A), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the size of the support sheet such that the support sheet is less than 2mm, since such a modification would have involved a mere change in the size of the support sheet, additionally, the modification will ensure the desired level of bendability and structural support. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 7, Hirakata as modified by Wang teaches, 
wherein a cross-sectional shape of the hard material layer is selected from the group consisting of a symmetrical wave shape (figure 5 of Wang shows a symmetrical wave shape, such that this is a regular wave shape), an asymmetrical wave shape, a regular wave shape, an irregular wave shape, a symmetrical jagged shape, an asymmetrical jagged shape, a regular jagged shape, an irregular jagged shape, a symmetrical square toothed wave shape, an asymmetrical square toothed wave shape, a regular square toothed wave shape, an irregular square toothed wave shape, and any combination thereof (figure 5 of Wang).
Regarding claim 8, Hirakata as modified by Wang teaches, 

Regarding claim 9, Hirakata as modified by Wang teaches,
wherein the support structure further includes a plurality of non-slip particles (as seen in figure 5, of Wang, the non-slip particles is the adhesive 13 and 14 which is disposed at the peaks of each wave structure of the hard material layer to prevent from slipping) interval disposed on a surface of the hard material layer.
Regarding claim 10, 
Hirakata teaches A flexible display screen support structure (Fig 1-2) for supporting a flexible display screen (element 11), comprising: 
two bending blocks (two of the element 15b); and 
a support sheet (element 13b disposed on the bending blocks 15b; paragraph 95 material being plastic, rubber, silicon rubber ) disposed on the two bending blocks.

Wang in similar field of a flexible display screen support structure (figure 3-5) teaches a support sheet (element 1, figure 5 shows the details), wherein the supporting sheet comprising a soft material layer (element 11/12, which is described in paragraph 45 to be flexible material with bending recovery capability) and a hard material layer (element 15, metal, paragraph 44), and the soft material layer completely covering the hard material layer (as seen in figure 5, similar to element 20 of present application), wherein the flexible display screen is disposed on the support sheet (figure 3, and 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the support sheet of Hirakata such that the configuration of Wang to have the support sheet comprises soft material and hard material and the soft material layer completely covering the hard material layer such modification will render such that the soft material as described by Hirakata is used as the material of element 11 and 12 of Wang and providing the characteristic of the wave like of the metal of Wang in Hirakata, such modification will provide the desired level of impact resistance and bending resistance and prevent creases and white lines (paragraph 39) of the flexible display panel. 
Regarding claim 11, Hirakata as modified by Wang teaches, 
wherein the support sheet comprises a bending region (figure 3 and 5 of Wang, where the bending region and two bending regions are illustrated in figure 3) and two non-bending 
Regarding claim 12, Hirakata as modified by Wang teaches, 
wherein the support sheet further (figure 2 of Hirakata such that the support sheet is the modified support sheet as taught in claim 1, the support sheet's top that is adjacent to element 11 is the supporting surface and the bottom adjacent to 15b is the connecting surface) includes a supporting surface and a connecting surface, the flexible display screen is disposed on the supporting surface (figure 1-2, Hirakata as modified by Wang), and the connecting surface is connected to the bending block (figure 1-2, Hirakata as modified by Wang).
Regarding claim 13, Hirakata as modified by Wang teaches, 
Wherein the soft material is selected from rubber material (paragraph 95 of Hirakata, rubber material) or a silica gel material.
Regarding claim 14, Hirakata as modified by Wang teaches, 
Wherein the hard material layer is a continuous wave-like structure (figure 5, where element 15 is provided in a continuous wave like structure) and comprises a plurality of convex portions and a plurality of concave portions (as seen in figure 5, plurality of convex and concave 
Regarding claim 15, 
Hirakata as modified by Wang teaches thickness of the support sheet is some value. 
Hirakata as modified by Wang does not teach the specific thickness of less than 2mm. However, Wang teaches the flexible element 1 is 50 to 3000 micron. 
However, according to MPEP§2144.04(IV)(A), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the size of the support sheet such that the support sheet is less than 2mm, since such a modification would have involved a mere change in the size of the support sheet, additionally, the modification will ensure the desired level of bendability and structural support. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 16, Hirakata as modified by Wang teaches, 
wherein a cross-sectional shape of the hard material layer is selected from the group consisting of a symmetrical wave shape (figure 5 of Wang shows a symmetrical wave shape, such that this is a regular wave shape), an asymmetrical wave shape, a regular wave shape, an irregular wave shape, a symmetrical jagged shape, an asymmetrical jagged shape, a regular jagged shape, an irregular jagged shape, a symmetrical square toothed wave shape, an asymmetrical square toothed wave shape, a regular square toothed wave shape, an irregular square toothed wave shape, and any combination thereof (figure 5 of Wang).
Regarding claim 17, Hirakata as modified by Wang teaches, 

Regarding claim 18, Hirakata as modified by Wang teaches,
wherein the support structure further includes a plurality of non-slip particles (as seen in figure 5, of Wang, the non-slip particles is the adhesive 13 and 14 which is disposed at the peaks of each wave structure of the hard material layer to prevent from slipping) interval disposed on a surface of the hard material layer.
Regarding claim 19, 
Hirakata teaches a flexible display screen support structure (Fig 1-2) for supporting a flexible display screen (element 11), comprising: 
two bending blocks (two of the element 15b); and 
a support sheet (element 13b disposed on the bending blocks 15b; paragraph 95 material being plastic, rubber, silicon rubber ) disposed on the two bending blocks.
Hirakata does not teach the supporting sheet comprising a soft material layer and a hard material layer, and the soft material layer completely covering the hard material layer, wherein 
Wang in similar field of a flexible display screen support structure (figure 3-5) teaches a support sheet (element 1, figure 5 shows the details), wherein the supporting sheet comprising a soft material layer (element 11/12, which is described in paragraph 45 to be flexible material with bending recovery capability) and a hard material layer (element 15, metal, paragraph 44), and the soft material layer completely covering the hard material layer (as seen in figure 5, similar to element 20 of present application), wherein the flexible display screen is disposed on the support sheet (figure 3, and 5); wherein the support sheet comprises a bending region (figure 3 and 5, where the bending region and two bending regions are illustrated in figure 3) and two non-bending regions, the hard material layer is a continuous wave-like structure (figure 5, where element 15 is provided in a continuous wave like structure ), and comprises a plurality of convex portions and a plurality of concave portions (as seen in figure 5, plurality of convex and concave portions), each of the convex portions and each of the concave portions are disposed staggered (figure 5, similar to figure 2-3 of present application),  wherein a spacing 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the support sheet of Hirakata such that the configuration of Wang to have the support sheet comprises soft material and hard material and the soft material layer completely covering the hard material layer and have the hard material in the wave like structure as claimed, such modification will render such that the soft material as described by Hirakata is used as the material of element 11 and 12 of Wang and providing the characteristic of the wave like of the metal of Wang in Hirakata, such modification will provide the desired level of impact resistance and bending resistance and prevent creases and white lines (paragraph 39) of the flexible display panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841